Citation Nr: 0842853	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for arthritis, all 
joints. 

3.  Entitlement to service connection for a chronic back 
disorder, claimed as degenerative spondylosis of the thoracic 
spine, thoracic scoliosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the veteran originally filed a claim for 
service connection for residuals of a spinal injury in 
January 2003. An April 2003 rating decision denied the claim.  
He timely filed a notice of disagreement in July 2003.  
Instead of issuing a statement of the case, the RO 
adjudicated the claim once again, issuing a September 2003 
rating decision.  

The veteran subsequently submitted another claim in March 
2005 for service connection for a low back disorder. The RO 
treated this as a claim to reopen and indicated that he would 
need to demonstrate new and material evidence to reopen his 
previously denied claim.  Although the RO treated the March 
2005 correspondence as a claim to reopen, the Board 
recognizes that the RO did not issue a statement of the case 
in response to the July 2003 notice of disagreement.  

As such, the Board will adjudicate this matter as a direct 
service connection claim, as opposed to a claim to reopen.  
The Board has considered that once the RO issued a statement 
of the case, albeit incorrectly based on a claim to reopen 
instead of a direct service connection claim, in January 
2006, the veteran did not file a substantive appeal until 
September 2006.  

Although not timely, the Board has jurisdiction to adjudicate 
the merits of the claim.  See Rowell v. Principi, 4 Vet. App. 
9, 17 (1993) (failure to file a timely substantive appeal 
does not automatically foreclose an appeal, render a claim 
final, or deprive the Board of jurisdiction over an appeal 
initiated by the timely filing of an NOD); Beyrle v. Brown, 9 
Vet. App. 24 (1996).
 
The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew the appeal for service connection for 
depression.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew the appeal for service connection for 
arthritis, all joints.

3.  Service treatment records show treatment for low back 
pain, but do not indicate that any chronic back disorder 
resulted.

4.  A chronic back disorder was not shown for over three 
decades following separation from service.  

5.  The competent evidence does not demonstrate that the 
veteran's current chronic back disorder is causally related 
to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of service connection for depression have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of service connection for arthritis, all joints, 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  A chronic back disorder, claimed as degenerative 
spondylosis of the thoracic spine, thoracic scoliosis, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In this case, in September 2008, the veteran offered sworn 
testimony clearly indicating his wish to withdraw his appeal 
for the issues of entitlement to service connection for 
depression and entitlement to service connection for 
arthritis, all joints.  Specifically, at the hearing, the 
following exchange took place:

CHAIRMAN: . . . [The Representative] has 
indicated his intention to withdraw two 
issues and those are depression and 
arthritis, so those will be withdrawn on 
the record. Is that correct . . . ?

VETERAN:  Yes.

CHAIRMAN:  All right.  So, that leaves us 
to discuss today the degenerative 
spondylosis of the thoracic spine . . . .

The veteran has withdrawn his appeals regarding these issues 
and, hence, there remain no allegations of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review these appeals and they are 
dismissed.

II.  Service Connection for a Chronic Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
a chronic back disorder. The service treatment records 
reflect that he sought treatment for pain in the thoracic 
spine area in October 1968.  An X-ray report indicated a 
diagnosis of slight scoliosis but the disc spaces were 
intact.  A follow-up orthopedic evaluation noted no 
significant scoliosis.  Exercises were recommended.  He again 
sought treatment for back pain in January 1969 but "no 
disease" was found. 

In a December 1969 separation examination, the clinical 
evaluation of his spine was normal. Additionally, he self-
reported that he did not have, nor did he ever have, 
recurrent back pain. Although the Board acknowledges that he 
sought treatment for low back pain on various occasions 
during service, based on the separation examination, a 
chronic back disorder was not shown in service. 

Next, post-service evidence does not reflect complaints or 
treatment for a back disorder until October 2002, over three 
decades following the veteran's separation from service.  At 
that time, he complained of right-sided back pain without any 
injury, although it was noted that he worked at a warehouse 
and did heavy lifting.  In a follow-up clinical note, he 
reported a history of back pain for a "year or two or 
more."  An MRI of the spine in May 2003 showed degenerative 
joint disease and L5-S1 and degenerative spondylosis of T10-
T12.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to a back disorder in 2002 (a 30-
year gap).  Furthermore, when he sought to establish medical 
care in October 2002, he did not report that his back 
symptomatology was related to an in-service injury or that it 
was of longstanding duration.  In fact, he attributed it to 
his employment.

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has additionally considered the veteran's 
statements that his back disorder began while he was in 
active duty. In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran contended at his June 2006 VA examination that he 
sustained a twisting injury to his back in 1968 while driving 
a truck.  He further discussed this incident at his September 
2008 BVA hearing.  He additionally testified that he sought 
treatment for his back with a private doctor 6-8 months 
following separation from service.  He indicated that these 
records were no longer available, as they were destroyed 
after 10 years.  

Although, the veteran referred to this private doctor as his 
"family doctor," there is no letter from this doctor in the 
claims file attesting to the veteran's continued care under 
his supervision. He also indicated that he sought treatment 
at another private facility in the 1980's; however, these 
records were also no longer available.

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for over 
three decades following active duty discharge and finds his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Notably, in June 2006, he underwent a VA 
examination for purposes of evaluating his back disorder. The 
VA examiner opined that "the current diagnosis of lumbar 
spine degenerative disk disease is less likely than not a 
result of his service injury sustained in October 1968." 

The opinion was provided following an examination and was 
accompanied by a rationale consistent with the evidence of 
record.  As such, it is found to be highly probative.  
Moreover, no other competent evidence in the claims folder 
refutes this opinion.

The Board has also considered the statements of the veteran 
asserting a relationship between his currently-diagnosed low 
back disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
low back disorder.  However, given the lack of a chronic back 
disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and the 
weight of competent evidence against the claim, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the claim, the Board is unable to grant the benefit 
sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  In fact, although he alleges 
that he sought treatment for his back as early as 6-8 months 
following separation for service, he testified that these 
records were no longer available.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in September 2008. Additionally, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in June 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for entitlement to service connection for 
depression is dismissed without prejudice.

The claim for entitlement to service connection for 
arthritis, all joints, is dismissed without prejudice.

Service connection for a chronic back disorder, claimed as 
degenerative spondylosis of the thoracic spine, thoracic 
scoliosis, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


